Ed. P. McFaddin, Justice (dissenting). I respectfully dissent because the majority opinion, as I see it, contains two errors, either of which is fatal to the conclusion which the majority has labored to reach. These are: (1) refusal to accept the definition of words; and (2) violation of a cardinal rule of statutory construction. I. Refusal to Accept the Definition of Words. The Act 115 of 1939 does not mention electric trolleys: instead, it levies a tax only on “motor busses.” I submit tliat an electric trolley is not a liiotor bus; and that no amount of judicial legerdemain can change the plain meaning of the words “motor bus.” Webster’s Dictionary, long before the passage of Act 115 of 1939 and continuously up to the present time, defines motor bus to be “an automotive omnibus.” An “omnibus” is “a heavy public vehicle . . . designed to carry a comparatively large number of passengers.” . But a motor bus is an “automotive omnibus”; and Webster’s Dictionary defines “automotive” as follows: “self propelling; . . . hence, of, pertaining to, or concerned with vehicles . . . that contain within themselves means of motion, control and direction.” The last words quoted prove the point: a motor bus is an automotive vehicle — i. e., one which contains in itself the “means of motion, control and direction.” An electric trolley does not contain in itself the means of motion; because the electric trolley receives its motive power from overhead wires and cannot operate when contact is broken with the overhead wire. According to the dictionary definition, an electric trolley — such as is involved in this case — is not a motor bus. The old adage is applicable here, to-wit: a cow lias four legs; and calling its tail a leg does not give a cow five legs, because calling the tail a leg does not make it one. So, in this case, calling an electric trolley a motor bus can never make it one; because an electric trolley does not have within itself the means of motion. As I see it, the majority opinion is a resort to judicial legislation to change a dictionary definition, in order to make Act 115 read differently from the way the Legislature worded it. I submit that we should accept the defined meaning of words rather than to legislate other meanings to the words chosen by the Legislature. II. Violation of a Cardinal Rule of Statutory Construction. The majority opinion contains this paragraph: “There is-nothing in the nature of ‘trackless trolleys’ that makes inappropriate the application of the statute to them. Everything in their physical characteristics and mode of operation makes it as fair and as appropriate for the statute to be applied to them as to other motor busses falling within the statutory description. It would be unfair to the owners of gasoline motor busses and contrary to the spirit and purpose of the statute if ‘trackless trolleys’ were not taxed under it. The statute purports to cover these busses, and we hold that there is no justification for an interpretation that would take them out of the coverage which appears on the face of the statute.” Now I submit that this paragraph shows in itself the fundamental error; because it impliedly admits that the Court is extending a taxing statute beyond its strict language. In Cook v. Arkansas-Missouri Power Corporation, 209 Ark. 750, 192 S. W. 2d 210, the late and beloved Mr. Justice Robins recognized and declared the applicable cardinal rule of statutory construction in this succinct language: ‘‘A statute imposing a tax must be strictly construed against the taxing authority. ‘A tax cannot be imposed except by express words indicating that purpose.’ (Headnote 3.) Wiseman v. Arkansas Utilities Company, 191 Ark. 854, 88 S. W. 2d 81. “ ‘Where the intent or meaning of tax statutes, or statutes levying taxes, is doubtful, they are, unless a contrary legislative intention appears, to be construed most strongly against the government and in favor of the taxpayer or citizen. Any doubts as to their meaning are to be resolved against the taxing authority and in favor of the taxpayer . . . ’ 51 Am. Jur. 366. “ ‘The general rule is that statutes providing for taxation are to be construed strictly as against the state and in favor of the taxpayers . . . ’ 61 C. J. 168. ’ ’ Some of the many other cases to the same effect decided by this Court are: City of Little Rock v. Arkansas Corporation Commission, 209 Ark. 18, 189 S. W. 2d 382; Moses v. McLeod, 207 Ark. 252, 180 S. W. 2d 110; McLeod v. Commercial National Bank, 206 Ark. 1086, 178 S. W. 2d 496; and McCain v. Crossett Lumber Company, 206 Ark. 51, 174 S. W. 2d 114. In the case at bar the majority opinion is violating this cardinal rule of statutory construction; because Act 115 does not mention trackless trolleys but only motor busses, and the majority is extending a taxing statute in order to include vehicles not mentioned in the taxing statute. The language quoted from the majority opinion says that it would be unfair to the owners of gasoline motor busses to tax them and leave untaxed the owners of electric trolleys. I maintain that it is not for this Court to determine whether the Legislature acted wisely in selecting a specific vehicle to be taxed. It is a legislative function to determine the articles to be taxed; and it is not for this Court, under our cardinal rules of statutory construction, to extend a taxing statute beyond the specified articles so taxed. The quoted paragraph from the majority opinion shows most clearly the violation of this rule of statutory construction. I submit that it would be much wiser for the Court to allow the Legislature to do its own legislating, rather than for the Court to invade that field.